EXHIBIT 
Meyer, Sarah

From:                            Meyer, Sarah
Sent:                            Tuesday, August 17, 2021 6:17 PM
To:                              'stern@kaganstern.com'
Cc:                              'yeung@kaganstern.com'; 'tgagliardo@gelawyer.com'; 'gjordan@jz-llc.com'
Subject:                         RE: David J. Boshea v. Compass Marketing, Inc., 1-21-CV-00309-ELH - Subpoena Duces
                                 Tecum to James C. DiPaula
Attachments:                     2021.08.17 - Correspondence re Notice of Objections to DiPaula Subpoena Duces
                                 Tecum - Revised.pdf

dummymailid:




Mr. Stern,

Please see the attached revised objections reflecting that Mr. DiPaula left the employ of Compass Marketing in
2014 and not 2016 as stated in my original correspondence.

Thank you,

Sarah Meyer

From:Meyer,Sarah
Sent:Tuesday,August17,20215:27PM
To:'stern@kaganstern.com'<stern@kaganstern.com>
Cc:'yeung@kaganstern.com'<yeung@kaganstern.com>;'tgagliardo@gelawyer.com'<tgagliardo@gelawyer.com>;
'gjordan@jzͲllc.com'<gjordan@jzͲllc.com>
Subject:DavidJ.Bosheav.CompassMarketing,Inc.,1Ͳ21ͲCVͲ00309ͲELHͲSubpoenaDucesTecumtoJamesC.DiPaula

Mr. Stern,

Please see the attached.

Thank you,

Sarah Meyer

Counsel for James C. DiPaula




                                                         1
August 17, 2021

Via E-mail stern@kagenstern.com

Stephen B. Stern
Law Offices of Kagan Stern Marinello & Beard, LLC
238 West Street
Annapolis, MD 21401

Re:        REVISED NOTICE OF OBJECTIONS TO SUBPOENA AND                                                  Sarah E. Meyer
           NOTICE OF DEPOSITION SERVED UPON JAMES C.                                                     Direct Dial: 410-545-5807
           DIPAULA IN CASE NO. 1:21-CV-00309-ELH                                                         Direct Fax: 443-769-1507
                                                                                                         E-mail: Sarah.Meyer@wbd-us.com



Mr. Stern:

       As you know I represent James C. DiPaula (“Mr. DiPaula”) with respect to the Subpoena
to Testify At Deposition In A Civil Action along with a request for documents served upon him in
David J. Boshea v. Compass Marketing, Inc., 1-21-CV-00309-ELH (the “DiPaula Subpoena Duces
Tecum”). I am writing to formally note objections to the DiPaula Subpoena Duces Tecum pursuant
to Federal Rule of Civil Procedure 45(2)(B) and Federal Rule 26(b)(1) and to call upon you to
withdraw the DiPaula Subpoena Duces Tecum.
        It is my understanding that Boshea v. Compass Marketing Inc., concerns claims relating to
the Maryland Wage Payment & Collection Act and for breach of an employment contract between
the Plaintiff therein and Compass Marketing Inc. (“Compass Marketing”). These claims do not,
and are not alleged to, involve Mr. DiPaula in any way. In fact, Mr. DiPaula is not mentioned in
the recently filed Amended Complaint and the exhibits thereto reflect that Mr. DiPaula was neither
the signatory on the initial offer of employment correspondence dated May 16, 2007, the
Agreement Relating to Employment and Post-Employment Competition, nor the March 3, 2020
letter terminating Mr. Boshea’s employment.
           In your email to me regarding the DiPaula Subpoena Duces Tecum, you indicated:

           Mr. DiPaula was the Executive Vice President of Compass Marketing, and Mr.
           Boshea's supervisor. Mr. DiPaula has knowledge of severance related matters that
           are relevant to this lawsuit. Therefore, we need the documents identified in the
           subpoena and his testimony on the relevant matters.

See the email attached hereto as Exhibit A to these Objections. Please note, Mr. DiPaula does
not have information regarding Mr. Boshea’s “severance related matters” because, as you know,
Mr. DiPaula left the employment of Compass Marketing in 2014. Therefore, Mr. DiPaula would
have no firsthand knowledge regarding any discussions or the circumstances surrounding Mr.
Boshea’s separation from Compass Marketing in March 2020.


Womble Bond Dickinson (US) LLP is a member of Womble Bond Dickinson (International) Limited, which consists of independent and autonomous law firms
providing services in the US, the UK, and elsewhere around the world. Each Womble Bond Dickinson entity is a separate legal entity and is not responsible for the
acts or omissions of, nor can bind or obligate, another Womble Bond Dickinson entity. Womble Bond Dickinson (International) Limited does not practice law. Please
see www.womblebonddickinson.com/us/legal-notice for further details.
August 17, 2021
Page 2



       Further, please note, contrary to your representation, Mr. DiPaula has advised that Mr.
Boshea did not report to him while Mr. DiPaula was employed by Compass Marketing. Moreover,
even if Mr. DiPaula has general knowledge of severance related matters of Compass Marketing,
the same information is certainly available to your client and as such the request for testimony by
Mr. DiPaula is beyond the scope of discovery as “the burden [and] expense of the proposed
discovery outweighs its likely benefit” and Mr. DiPaula is without firsthand knowledge of the
circumstances surrounding Mr. Boshea’s employment and severance agreements. In re
Subpoena Duces Tecum to Verizon Wireless, 2019 WL 4415538, *4 (D. Md. September 13, 2019).
        Finally, the document requests attached to the DiPaula Subpoena Duces Tecum are wholly
beyond the scope of discovery in this case as they seek only documents relating to the
employment relationship and severance agreement between Mr. DiPaula and Compass
Marketing. Specifically, your requests seek: “(1) All documents that refer, reflect, or relate to any
employment agreement(s) between you and Compass Marketing; (2) All documents that refer,
reflect, or relate to any severance agreement(s) between you and Compass Marketing; and (3)
All documents that refer, reflect, or relate to any severance payment(s) or other post-employment
payments you received from or on behalf of Compass Marketing.” Notably, none of these requests
seek discovery of any documents relating to Mr. Boshea’s employment which is the subject of this
suit. Mr. DiPaula’s employment and severance agreements and the circumstances surrounding
the same are in no way “relevant to any party’s claim or defense” nor are they “proportional to the
needs of the case, considering ... the parties’ relative access to the relevant information ....” Fed.
R. Civ. P. 26(b)(1); see e.g., In re Subpoena Duces Tecum to Verizon Wireless, 2019 WL 4415538
(D. Md. September 13, 2019). As such, Mr. DiPaula objects to the document requests as they
are irrelevant, burdensome and intended to harass.
      Mr. DiPaula reserves the right to seek a protective order from the U.S. District Court if we
are unable to reach a mutually agreeable resolution to the above-noted objections by August 20,
2021. I look forward to discussing this matter by phone.

                                          Sincerely,
                                          Womble Bond Dickinson (US) LLP



                                       Sarah E. Meyer
                                          Sarah E. Meyer

Encl.
Cc: Thomas J. Gagliardo (via e-mail)
      Gregory J. Jordan (via e-mail)
EXHIBIT A
Meyer, Sarah

From:                           Stephen Stern <Stern@kaganstern.com>
Sent:                           Thursday, August 12, 2021 12:01 PM
To:                             Meyer, Sarah
Subject:                        DiPaula Subpoena



EXTERNAL EMAIL: Open Attachments and Links With Caution.

Ms. Meyer:


I received the message that you called. As Ms. Rudiger relayed to you, I am on vacation through August 17,
returning to the office on August 18.


I understand you are questioning why we served a subpoena on your client, Mr. DiPaula. Mr. DiPaula was the
Executive Vice President of Compass Marketing, and Mr. Boshea's supervisor. Mr. DiPaula has knowledge of
severance related matters that are relevant to this lawsuit. Therefore, we need the documents identified in the
subpoena and his testimony on the relevant matters.


Thank you,
Stephen




Get Outlook for iOS




                                                       1
